Citation Nr: 1109267	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis and degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic arthritis of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1992 and from September 2002 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the assigned 10 percent evaluations for both of the disabilities addressed upon appeal.  In May 2009, the RO increased the evaluation for the lumbar spine disorder to 20 percent as of February 2008, the date of claim.  This evaluation represents less than the maximum available under applicable diagnostic criteria, and the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared for a video conference hearing in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examinations addressing the disabilities covered in this appeal were conducted in April 2009.  During his January 2010 hearing, however, the Veteran asserted that both disabilities had worsened since the last examinations, and the possibility of a further VA examination was discussed with the undersigned Acting Veterans Law Judge.  Such assertions of an increase in severity are sufficient to warrant a further VA examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Moreover, the claims file currently includes VA outpatient treatment records dated through March 2009, from the Columbia, South Carolina (Dorn) VA Medical Center (VAMC).  During his hearing, however, the Veteran described ongoing right knee treatment, as well as steroid shots in the low back every three months.  Updated VA treatment records must therefore be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Columbia (Dorn) VAMC must be contacted, and all records of treatment of the Veteran dated since March 2009 must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

2.  Then, the Veteran must be afforded a VA orthopedic examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected lumbar spine and right knee disorders.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  

With regard to the lumbar spine, the examiner must conduct range of motion testing and comment on the presence and extent of any ankylosis, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner must also address the frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) during the pendency of this appeal.  Finally, the examiner must address the presence and severity of any associated objective neurological abnormalities, such as radiculopathy/neuropathy of the lower extremities.  

As to the right knee, the examiner must conduct range of motion testing and comment on the presence and extent of any instability, ankylosis, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claims must be readjudicated.  Consideration must be given to whether separate evaluations are warranted for objective neurological abnormalities associated with the lumbar spine disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5243; and for instability and flexion/extension associated with the right knee disorder under, respectively, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-2004 (Sept. 17, 2004).  

If the determination of either claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


